Citation Nr: 0534360	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  95-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 through 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1994 rating 
decision, by the Waco, Texas, Regional Office (RO).  In July 
1995, the veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO.  A transcript of that 
hearing is of record.  In October 2000, the veteran testified 
at a hearing before a Veterans Law Judge sitting at the RO.  
A transcript of that hearing is of record.  In April 2001, 
the Board remanded the case to the RO for further 
development.  

In April 2003, the veteran was notified that the Veterans Law 
Judge who conducted his October 2000 hearing was no longer 
employed by the Board.  He was further notified that he had a 
right to another Board hearing and was requested to clarify 
whether he wanted another hearing.  Subsequently, in May 
2003, the veteran responded indicating that he wanted a 
hearing before a Veterans Law Judge at the RO.  

In June 2003, the Board again remanded the case to the RO in 
order to afford the veteran a personal hearing.  In September 
2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is also of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  

REMAND

The veteran essentially contends that his current low back 
disorder developed as a result of his service-connected right 
knee disorder.  

In claims for disability compensation, the Veterans Claims 
Assistance Act (VCAA) requires VA to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  38 C.F.R. § 3.159 
(c) (4).  The Board has reviewed the evidence of record and 
finds additional development is needed.  

The Board finds that despite several medical opinions of 
record, the record is still not clear as to whether the 
veteran's service-connected right knee disorder 
caused/aggravated his low back disorder.  Significantly, in 
conjunction with his claim, the veteran submitted a medical 
statement from Dr. Stephen D. Ruyle, dated in July 1993, who 
reported treating the veteran for pain in his lower back, 
right hip and right knee.  At that time, the veteran 
complained that limping on his right knee had caused him to 
have increased pain in the thigh, hip, and back.  X-rays of 
the back and hip showed some early degenerative disease of 
the right hip, as well as previous back problem with fusion.  
Dr. Ruyle noted that the veteran had horrible knees for a man 
of his age.  He further noted that the veteran had some 
preexisting back problems, and he had some early degenerative 
disease of the hip that possibly could be caused from his 
knee injury.  

However, following a VA examination in August 2001, the VA 
examiner stated that it was his opinion that the veteran, due 
to his constitutional make-up, had developed problems in his 
low back, cervical spine, thoracic spine, both hips and both 
knees.  The examiner concluded that there was no evidence of 
a specific causal relationship between the right knee 
problem, specifically the weight shifting that follows knee 
injuries, and the hip degenerative joint disease.  The 
examiner also concluded that the veteran's ongoing knee 
problems were not the proximate cause of his hip problems on 
either side, his mid thoracic spine problems, his cervical 
problems, or the problem in the other knee.  It is noteworthy 
that the examiner did not offer an opinion regarding the 
effect of the right knee on the lower back.  Moreover, in 
September 2004, a VA examiner explained that the veteran 
began having problems with his right knee in 1972 with a 
reinjury in 1973 in the military; he then had a total knee 
replacement of the right knee secondary to degenerative joint 
disease in 2002.  The examiner further noted that the veteran 
currently walked with an altered gait and because of this 
altered gait he developed arthritis of the left knee, right 
hip and also the left hip.  

At his personal hearing in September 2005, the veteran 
indicated that he had arthroscopic surgery in the right knee 
in 1993; thereafter, his right hip started to hurt, and soon 
his back started going bad.  The veteran testified that his 
doctors have told him that all of the joints are connected; 
that is, the knee, hip and back bones are all connected.  The 
veteran maintained that he had the same type of pain in his 
back that he had in his hips and knees.  The veteran's 
service representative noted that the veteran has never been 
afforded a VA examination for the purpose of determining the 
relationship between his right knee and his low back 
disorder.  

In light of the ambiguous nature of the medical evidence of 
record, the Board is of the opinion that the veteran should 
be examined for the purpose of obtaining a definitive medical 
opinion as to whether there is any causal relationship 
between his service-connected right knee disorder and his low 
back disorder.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. for the following actions:

1.  The AMC or RO should obtain up-to-
date (after October 2004) VA medical 
records pertaining to treatment for the 
veteran's orthopedic problems from the 
Oklahoma City and Wichita Falls VA 
medical facilities.  

2.  The AMC or RO should arrange for the 
veteran to be scheduled for a VA 
orthopedic examination, in order to 
determine the nature and etiology of his 
low back disorder.  The examiner should 
be provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.  All 
necessary tests and studies, as deemed 
necessary by the examiner, should be 
accomplished.  The examiner should note 
the opinions already of record.  Based on 
his/her review of the claims file and the 
examination results, the examiner must 
provide an opinion as to whether it is at 
least as likely as not ( e.g., a 50 
percent or greater probability) that the 
veteran's current low back disorder is in 
any way related to his service-connected 
right knee disorder.  If the examiner 
should conclude that the low back 
disorder was not caused by the service-
connected right knee disorder, the 
examiner should indicate whether there is 
at least a 50 percent probability or 
greater that the right knee disorder has 
aggravated the veteran's low back 
disorder and, if so, comment on the 
degree of such aggravation.  The 
diagnosis or opinion of any private 
physician should be reviewed and any 
inconsistencies should be reconciled.  
The rationale for all opinions expressed 
should be provided.  

3.  Then, after ensuring that all 
requested development has been completed 
satisfactorily, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder.  If the determination 
remains unfavorable to the veteran, both 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and then be given the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of he veteran until he receives further notice.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this remand, the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

